FILED
                                                                              MAY 18 2010
                            UNITED STATES DISTRICT COURT)erk U.S District &Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA· . 'fie t~p nktrict of Columbia

Sheldon L. Curtis,                             )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No.

AFSCME Local 626,
                                               )
                                               )                                  10 Ob22
                                               )
               Defendant.                      )


                                  MEMORANDUM OPINION

       This matter comes before the Court on consideration of plaintiffs pro se complaint and

application to proceed without prepayment of fees. The Court will grant the application and will

dismiss the complaint for lack of subject matter jurisdiction.

       The complaint in this case asserts that the defendant labor union breached its duty to

represent the plaintiff in a labor dispute between the plaintiff and his employer. See CompI. at 15

("It is my belief that had the Union adequately represented me when things began to get bad I

would never have been in the position to receive a proposal to terminate letter, they failed to file

grievances and ULP's on numerous occasions.").

       Unlike state courts of general jurisdiction, federal district courts have limited jurisdiction.

A federal district court has jurisdiction in civil actions arising under the Constitution, laws or

treaties of the United States. See 28 U.S.C. § 1331. A claim for breach of duty is a claim based

on common law, not based on federal law. Thus, this Court does not have jurisdiction over this

claim pursuant to 28 U.S.c. § 1331.

       A federal district court also has jurisdiction over civil actions in matters where the

controversy exceeds $75,000 and where there is complete diversity of citizenship among the
parties. See 28 U.S.C. § 1332(a). Here, the plaintiff makes a demand for $600,000 in damages,

but it appears that both the plaintiff and the defendant are citizens of the District of Columbia.

Therefore, complete diversity of citizenship among the parties is lacking, leaving this Court

without jurisdiction over this claim pursuant to 28 U.S.C. § 1332(a).

       As the Court perceives no basis for jurisdiction over this matter, it will dismiss the

complaint, without prejudice, for lack of subject matter jurisdiction. A separate order

accompanies this memorandum opinion.